CORRECTED NOTICE OF ALLOWANCE

The purpose of this “Corrected Notice of Allowance” is to consider the IDS filed on 4/19/2021, after the mailing of the Notice of Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record of Lakirovich et al. (US 2011/0144861 A1) teaches a battery pack apparatus (Figure 1, 120 or 110), comprising: a battery pack (120 or 110), a battery management module/(controller) (para. [0028]), a discharge circuit module, a charge circuit module and an energy storage module/inductor (L) (para. [0029]), wherein
- the battery management module/(controller) (para. [0028]) is connected to the discharge circuit module, the charge circuit module and the battery pack (120 or 110) (para. [0023], [0039] and claim 15), and teaches heating/charging/discharging/ alternately (claim 15).  However, Lakirovich is concerned with the environmental temperature (para. [0043]) and, therefore, is not configured to monitor a temperature of the battery pack, and if the temperature of the battery pack is lower than a first temperature threshold, send a switch-on instruction to the discharge circuit module and the charge circuit module alternately at a regulation frequency, so as to control the 
	The prior art of CN104578237 teaches providing a battery pack apparatus (Figure 1, 100), comprising: a battery pack (110), a battery management module/(controller) (140), a discharge circuit module, a charge circuit module and an energy storage module/(energy system I) (para. [0104]), wherein
- the battery management module/(controller) (140) is connected to the discharge circuit module, the charge circuit module and the battery pack (110) (para. [0039] and [0121]), and is configured to monitor a temperature (via temperature sensor (112)) of the battery pack (110) (para. [0121]), and teaches wherein the control unit is configured to determine based on the temperature and voltage data the battery maximum charging current value (MCCV) of a charging current (para. [0129], [0131] and claim 1).  However, the battery management module/(controller) (140) of CN104578237 fails to, if the temperature of the battery pack is lower than a first temperature threshold, send a switch-on instruction to the discharge circuit module and the charge circuit module alternately at a regulation frequency, so as to control the discharge circuit module and the charge circuit module to be switched on alternately.
	Therefore, the closest prior art of record fails to teach the instantly claimed battery pack (claim 1), and the control method thereof (claim 12), as instantly claimed, wherein the battery pack comprises a battery pack, a battery management module, a discharge circuit module, a charge circuit module and an energy storage module, wherein the battery management module is connected to the discharge circuit module, the charge circuit module and the battery pack in combination with being configured to monitor a temperature of the battery pack, such that if the temperature of the battery pack is lower than a first temperature threshold, send a switch-on instruction to the discharge circuit module and the charge circuit module alternately at a regulation frequency, so as to control the discharge circuit module and the charge circuit module to be switched on alternately.  This combination is neither present nor made obvious in the closest prior art of record.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							4/22/2021Primary Examiner, Art Unit 1725